 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT . LS renee ner
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 12/11/2019
mn ny irk Sto rh vs sta le St dna wk api aa xX
KEITH DREW, mi an mS che “ ee = ee TS eh. EF
Plaintiff,
-against- ORDER TO PRODUCE
CITY OF NEW YORK, et al., 18-CV-011709 (ALC) (SN)
Defendants.
eee xX

WHEREAS, Keith Drew (DIN No. 19-A-3129), Plaintiff pro se, is a state
prisoner in the custody of the New York State Department of Corrections and Community
Supervision at Mid-State Correctional Facility, 9005 Old River Road, Marcy, New York 13403;

IT IS HEREBY ORDERED that the deposition of Plaintiff in Keith Drew v. City
of New York, et al., 18-CV-011709, shall be conducted by video-conference on December 20,
2019, beginning at 10:30 in the forenoon, and shall be recorded by stenographic means; and

IT IS HEREBY FURTHER ORDERED that the Warden or other official in
charge of Mid-State Correctional Facility, shall produce Plaintiff, by video-conference, for such
deposition at the aforementioned date and time, and for so long thereafter, from day to day, as

the deposition continues, for a total of up to seven hours.

SO ORDERED.

December 11, 2019 C

SARAH NETBURN
New York, New York United States Magistrate Judge
